Simrall, J.,
delivered the opinion of the court:
This is a contestation between Neal, the landlord, and Hugh Allison, survivor, over the proceeds of five bales of cotton, which *177bad been attached by Neal for rent in arrear from Horn, his tenant.
Allison claims under a mortgage given upon the crop to secure an old balance of $140 and interest, and the further sum of $800, to be advanced to make the crop of 1873.
It was shown that Allison has realized $548.15, proceeds of •cotton shipped to him, besides three bales not accounted for and credited. It is, agreed, however, that there is a general balance of $180 due Allison, after crediting these three bales of cotton.
Allison has been overpaid, which was due upon the mortgage. But he sets up a supplemental verbal agreement with Horn, that the mortgage should stand as a security for advances made over and above the sums therein named.
It is admitted by Neal, in his answer, that he had ' personal knowledge of the mortgage, and that his right to distrain for rent was subordinate to Allison’s security. But, when cotton enough had passed to Allison, under that contract, to pay off the debt, the landlord was not put upon inquiry to ascertain what further might be due to Allison, and what, if any, secret agreement might have existed when other advances were made.
No specific directions were given as to the appropriations of the credits at the time the cotton was shipped, or afterwards, by Horn. It was passed by Allison as a general credit on Horn’s .account.
The law appropriates credits most beneficially for the debtor. McLaughlin v. Green, 48 Miss., 205. In Poindexter v. Laroche, 7 S. & M., 713, the rule is recognized to be, that if a party is indebted on mortgage and on simple contract, and makes a payment without direction as to its application, the law will apply it to his advantage, i. e., to the mortgage. Apply that principle to this ease, and nothing would remain due upon Allison’s mortgage.
Certainly, the landlord may attach effects on demised premises for rent in arrear. Allison contests this right, with no better *178claim than a creditor at large, his security having been satisfied. The landlord ought to prevail.
Decree reversed; and decree rendered in this court to apply the money, raised by the distress for rent on a sale of the property seized under that writ, to the appellant Neal.